Filed 10/6/15 P. v. Madden CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                  C077845

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. NCR84111,
                                                                                        NCR87854)
         v.

DARIN ANTHONY MADDEN,

                   Defendant and Appellant.




         Appointed counsel for defendant Darin Anthony Madden has asked us to review
the record for error pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). Because
we find no arguable error that would result in a disposition more favorable to defendant,
we shall affirm the judgment.




                                                             1
                                     BACKGROUND
        Defendant had multiple ongoing cases, both felonies and misdemeanors, in court
at the same time. We relate the necessary procedural background of only those two cases
that are properly before us on appeal.
        In June 2012, defendant pleaded guilty to felony vandalism (Pen. Code, § 594,
subd. (a))1 and recklessly causing a fire (§ 452, subd. (c)) in case No. NCR84111 (the
2012 case). At the August 6 sentencing, the trial court granted defendant probation.
        On July 16, 2013, the People filed a petition to revoke defendant’s probation in the
2012 case, and subsequently charged him (on August 22) with inflicting corporal injury
on a cohabitant resulting in a traumatic condition (§ 273.5) and assault by means of force
likely to produce great bodily injury (§ 245, subd. (a)(4)) in case No. NCR87854 (the
2013 case).
        On August 27, 2013, defendant pleaded guilty to corporal injury of a cohabitant in
the 2013 case.2 He also admitted violating his probation in the 2012 case.
        In the 2013 case, the trial court imposed but suspended a four-year prison term,
placed defendant on three years of probation, and ordered him to serve 120 days in
county jail. In the 2012 case, the court imposed but suspended an eight-month
(consecutive) prison term for the felony vandalism charge and a concurrent term of two
years for the recklessly starting a fire charge, and reinstated defendant’s probation. The
court also ordered defendant to serve 60 days in county jail and assigned credit in the
cases thus far.




1   Further undesignated statutory references are to the Penal Code.
2 At the time of defendant’s pleas in both cases on review, the parties stipulated to
factual bases contained in police reports. These police reports were not provided to us
with the record on appeal.

                                              2
       In December 2013 and January 2014, defendant tested positive for alcohol. In
April 2014, defendant was discharged from his required 52-week batterer’s program,
trespassed and vandalized a local business, and was discharged from his drug and alcohol
services for excessive absences. On April 24, the probation officer filed petitions to
revoke defendant’s probation in both the 2012 and 2013 cases. In June 2014, defendant
violated a court order preventing domestic violence and the probation officer filed
amended petitions to revoke. On October 6, 2014, defendant admitted violating his
probation in both cases.
       On November 3, 2014, the trial court ordered execution of the previously
suspended, aggregate sentence of four years eight months. The court awarded defendant
392 days of custody credit, assigning all days to the 2013 case due to simultaneous
service in both cases of the remaining portion of presentence custody time.
       Defendant timely appeals the judgment in both cases without a certificate of
probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed since that date, and we have received no communication from
defendant. Having undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                               DUARTE   , J.



We concur:



     NICHOLSON          , Acting P. J.



     HOCH               , J.




                                         4